DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-16) in the reply filed on 28 September 2022 is acknowledged. Claims 17-20 are dependent on a non-elected invention and are withdrawn at this time.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 28 October 2020. The references have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Referring to Claim 1, wording with respect to the pulse repetition interval causes clarity issues as it is not completely clear what is being claimed. The limitation “…wherein the delay of the delayed pulse polarity signal shifts each multiplication into next a pulse repetition interval (PRI)…” is unclear. Particularly into next a pulse repetition interval. It is believed based on the specification that the delay is supposed to shift each multiplication into a next adjacent or latter in time PRI. It is assumed that the wording should be “a next” however, as the specification provides multiple options i.e. next adjacent, next in time, latter in time; an assumption has not been made about which one is wanted in the current claim. Clarification/correction is required.
	Claims 2-9 are dependent on Claim 1 and subject to the same rejection.

Allowable Subject Matter
Claims 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 10, the prior art of record does not disclose nor suggest it be an obvious modification wherein providing a pulse polarity state signal to the receiver, the pulse polarity state signal representative of the transmitted ranging signal, the pulse polarity state signal; multiplying each current pulse in the predetermined sequence of the feedthrough portion of the ranging signal with a previous state of the pulse polarity state signal to produce a multiplication result having a plurality of positive and negative pulses; and accumulating the positive and negative pulses of the multiplication result, wherein the transmitted sequence of positive and negative pulses comprises an equal number of positive and negative pulses that are predetermined to suppress the feedthrough ranging signal received via the coupled path.
Claims 11-16 are dependent on Claim 10 and are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPubs 2012/0230369, 2015/0200706 and 2020/0003811 all teach related methods of radar ranging but neither alone or combined teach the claimed limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646